DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                 ARTHUR AIELLO, MICHELLE AIELLO,
                    and ARTHUR JOSEPH AIELLO,
                            Appellants,

                                     v.

            ASI PREFERRED CORP., CARLYN FAGARASS,
                     and RUSSELL BOURNE,
                           Appellees.

                              No. 4D20-1078

                             [March 31, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Barbara W. Bronis, Judge; L.T. Case No. 56-2019-CA-
000443AXXXHC.

   Jane Kreusler-Walsh, Rebecca Mercier Vargas, and Stephanie L.
Serafin of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach, and
Robin A. Blanton of Robin A. Blanton, P.A., Vero Beach, for appellants.

  John Bond Atkinson and Amanda Forti of Atkinson, P.A., Miami, for
appellee ASI Preferred Corp.

GROSS, J.

   Arthur and Michelle Aiello and their son, Arthur Joseph Aiello (“AJ”),
defendants below, appeal a final summary judgment entered in favor of
their homeowners’ insurance provider, ASI Preferred Corp., after the trial
court determined that a watercraft exclusion in the Aiellos’ homeowners’
insurance policy precluded coverage for injuries sustained by a third party
in a boating accident. We affirm because the plain meaning of the
exclusion applied to all of the insureds in this case, not just one of them.

                Facts Regarding the Boating Accident

   Mr. Aiello is the sole owner of a 17-foot long TwinVee boat powered by
a single 50-horsepower outboard motor. AJ had his father’s permission to
use the boat; he was the principal operator of the boat, using it nearly
every day. AJ also had his father’s permission to let other people operate
the boat.

   In December 2018, AJ embarked on his father’s boat with three friends,
Russell Bourne, Carlyn Fagarass, and a young woman. Mr. Aiello was not
present on the boat. All members of this group were under the age of 21.
The boating party consumed alcoholic beverages on the boat before the
accident: AJ had four beers, and the three friends also consumed alcoholic
beverages.

    Sometime after 7 p.m., the boating party headed back to shore to drop
Bourne off at a bait shop. On the way, Fagarass asked to drive the boat.
AJ allowed her to do so, even though it was dark. He knew that Fagarass
had consumed an unknown amount of alcohol. He had never seen her
pilot a boat, and he did not know whether she was familiar with operating
a boat.

   Fagarass crashed the boat into an unlit channel marker, ejecting
Bourne and AJ. Bourne sustained significant injuries to his head and
face. AJ and Fagarass pulled Bourne back into the boat. AJ piloted the
boat to the bait shop, where they were met by police and emergency
services.

   The Pertinent Provisions of the Homeowners’ Insurance Policy

   At the time of the accident, the Aiellos had a homeowners’ insurance
policy with ASI. It is undisputed that the Aiellos and AJ were all “insureds”
under the policy. The policy maintained Personal Liability coverage of
$500,000 per occurrence and Medical Payments to Others coverage of
$2,500 per person. The policy limits these coverages under a “Watercraft
Exclusion” that has four narrow exceptions for certain watercraft:

                       SECTION II – EXCLUSIONS

      1. Coverage E - Personal Liability and Coverage F - Medical
      Payments to Others do not apply to “bodily injury” or
      “property damage”:

                                    ***

      (g) Arising out of:
      (1) The ownership, maintenance, use, loading or unloading of
      an excluded watercraft described below;


                                     2
      (2) The entrustment by an “insured” of an excluded watercraft
      described below            to       any        person;        or
      (3) Vicarious liability, whether or not statutorily imposed, for
      the actions of the child or minor using an excluded
      watercraft described below.

      Excluded watercraft are those that are principally designed to
      be propelled by engine power or electric motor including
      “personal watercraft”, or are sailing vessels, whether owned
      by or rented to an “insured.” This exclusion does not apply to
      watercraft:

      (1) That are not sailing vessels and are powered by:
          (a) Inboard or inboard-outdrive engine or motor power of
          50 horsepower or less not owned by an “insured”;
          (b) Inboard or inboard-outdrive engine or motor power of
          more than 50 horsepower not owned by or rented to an
          “insured”;
          (c) One or more outboard engines or motors with 25 total
          horsepower or less;
          (d) One or more outboard engines or motors with more
          than 25 total horsepower if the outboard engine or motor
          is not owned by an “insured”;

(the “Watercraft Exclusion”) (emphasis added).

   The policy contains a severability clause, which states:

                       SECTION II – CONDITIONS

      2. Severability of Insurance. This insurance applies
      separately to each “insured.” This condition will not increase
      our limit of liability for any one “occurrence.”

        The Procedural History of the Underlying Litigation

    Bourne sued Mr. Aiello, AJ, and Fagarass for the injuries he sustained
in the accident. ASI brought a separate action for a declaratory judgment
on the issue of coverage. Fagarass did not defend the declaratory action
and a default was entered against her.

   ASI and the Aiellos both filed competing motions for summary
judgment in the declaratory action. ASI argued, among other things, that

                                     3
the Watercraft Exclusion applied such that there was no coverage, so ASI
had no duty to defend or indemnify the Aiellos with respect to the
underlying negligence action.

    In support of their motion for summary judgment, the Aiellos raised the
issue that they urge in this appeal—that the Watercraft Exclusion and its
exceptions, when read in conjunction with the policy’s severability clause,
afforded coverage to AJ. Hours before a hearing on their motion, Bourne
voluntarily dismissed Mr. Aiello from the underlying negligence suit
without prejudice.

   The circuit court granted final summary judgment for ASI, ruling that
“the watercraft exclusion precludes coverage.”

   On appeal, the Aiellos argue that the policy’s severability clause
combines with the Watercraft Exclusion to create an ambiguity that must
be construed in favor of the Aiellos to provide coverage. The Aiellos
contend that the severability clause creates separate coverage in favor of
each insured—meaning that AJ and Mrs. Aiello’s coverage are separate
from Mr. Aiello’s coverage—so that the boat and engine in this case fell
within the exception to the watercraft exclusion, because AJ did not own
the boat.

The Circuit Court Properly Concluded that Coverage of the Boating
  Accident Was Precluded by the Watercraft Exclusion of ASI’s
                  Homeowners’ Insurance Policy

   1. The plain language of the policy precludes coverage

   “An insurance contract must be construed in accordance with the plain
language of the policy.” Landmark Am. Ins. Co. v. Pin-Pon Corp., 155 So.
3d 432, 437 (Fla. 4th DCA 2015). “[I]n construing insurance policies,
courts should read each policy as a whole, endeavoring to give every
provision its full meaning and operative effect.” Id. (quoting Auto-Owners
Ins. Co. v. Anderson, 756 So. 2d 29, 34 (Fla. 2000)).

     “If the terms of a contract are clear and unambiguous, the court is
bound by the plain meaning of those terms.” Id. “If, however, the relevant
policy language is susceptible to more than one reasonable interpretation,
one providing coverage and another limiting coverage, the policy is
ambiguous.” Id. (emphasis added). “Where policy language is ambiguous,
it ‘should be construed liberally in favor of the insured and strictly against
the insurer.’” Id. (quoting State Farm Fire & Cas. Co. v. CTC Dev. Corp.,
720 So. 2d 1072, 1076 (Fla. 1998)). “To find in favor of the insured on this

                                      4
basis, however, the policy must actually be ambiguous.” Penzer v. Transp.
Ins. Co., 29 So. 3d 1000, 1005 (Fla. 2010). A provision is not ambiguous
“simply because [it] is complex and requires analysis for application . . . .”
Swire Pac. Holdings, Inc. v. Zurich Ins. Co., 845 So. 2d 161, 165 (Fla. 2003).

   It is undisputed that the Aiellos and AJ are all “insureds” under the
policy, that Mr. Aiello was the sole owner of the boat, and that coverage is
precluded as to him under the Watercraft Exclusion. The disputed issue
is whether AJ—an insured who does not own the boat—has coverage
under an exception to the Watercraft Exclusion. Because the TwinVee was
powered by a single 50-horsepower outboard motor, the only exception
that could apply is contained in subsection (1)(d).

   Subsection (1)(d) states that the Watercraft Exclusion does not apply “if
the outboard engine or motor is not owned by an insured.” That language
is unambiguous. The boat and engine were owned by Mr. Aiello, “an
insured.” The subsection (1)(d) exception to the Watercraft Exclusion is
therefore inapplicable.

   2. The severability clause does not render the Watercraft Exclusion
      ambiguous

    The Aiellos assert that the unambiguous language of subsection (1)(d)
is rendered ambiguous when read together with the policy’s severability
clause. They point to this language: “This insurance applies separately to
each ‘insured.’” Because of this sentence, they posit that the TwinVee
maintains a dual existence under the policy. Simultaneously, it is an
“excluded watercraft” because it was owned by an insured, Mr. Aiello, and
it is not an “excluded watercraft” because it was not owned by another
insured (AJ). They contend that the severability clause created a
reasonable expectation that each insured’s interests are separately
covered, so that the exclusion applies only to the actual owner of the boat.

   To support their position, the Aiellos primarily rely on Premier
Insurance Company v. Adams, 632 So. 2d 1054 (Fla. 5th DCA 1994).
There, the Fifth District considered the effect of a severability clause in a
homeowners’ insurance policy on the policy’s exclusionary clause. That
case is distinguishable based on the difference in the policy language and
the nature of its exclusion, which was based upon the conduct of one of
the insureds.

   In Adams, the parents of a minor brought a count for negligent
supervision against the appellees, alleging that the appellees’ son had
sexually abused their son. Id. at 1055. The appellees demanded that their

                                      5
homeowners’ insurance carrier defend them, and the insurance carrier
filed a complaint for a declaratory judgment. Id.

    The policy at issue in Adams included the appellees’ minor son as an
insured. Id. at 1057. The policy contained an exclusionary clause which
precluded coverage for bodily injury “which is expected or intended by any
insured” and a severability clause which stated that “[t]his insurance
applies separately to each insured.” Id. at 1055–56. The trial court
entered a final declaratory judgment finding that the insurance carrier had
an obligation to defend the appellees on the negligent supervision count.
Id. at 1055.

   On appeal, the insurance carrier argued that the term “any insured” in
the exclusionary clause “exclude[d] all persons insured under the policy
for underlying intentional acts notwithstanding the language of the
severability clause.” Id. at 1056. The appellees responded that the
construction urged by the insurance carrier “would make the severability
clause a nullity and render it superfluous and at the very least the
exclusionary clause is ambiguous and should be construed in favor of the
insured.” Id.

   The Fifth District affirmed the trial court’s ruling that the insurance
company had a duty to defend the parents against the claim that they had
negligently supervised their son. Id. at 1057. The court concluded that
“the most plausible interpretation is that the exclusionary clause is to
exclude coverage for the separate insurable interest of that insured who
intentionally causes the injury.” Id. The court reasoned that the
severability clause created a “separate insurable interest in each individual
insured.” Id. Because the parents had committed no act that fell under
the exclusion, the Fifth District held that the exclusionary clause did not
apply to them. Id.

    The Adams court’s interpretation of the policy was not unreasonable—
the policy insured against negligent acts, and the parents were sued for
their negligence in supervising their son.         The Adams policy was
ambiguous because it did not plainly exclude coverage for negligence in
failing to prevent the intentional act of another.

   Unlike the exclusionary clause in Adams, the Watercraft Exclusion here
at issue does not turn on intentional acts committed by “any insured.”
Rather, the exclusion focuses on the characteristics of the vessel involved
in the accident, which are the same for all the insureds. The narrow
exceptions to the Watercraft Exclusion are based on the motor (inboard or
outboard), the amount of horsepower (25 or less, more than 25, 50 or less,

                                     6
or more than 50), and ownership interest (not owned by “an insured,” not
owned by or rented to “an insured”, or no ownership interest specified).

    Different than the exclusionary clause in Adams, the exceptions to the
Watercraft Exclusion are not dependent on the insured who seeks
coverage, but on the nature of the watercraft at issue. For this reason, the
Aiellos’ interpretation of the Watercraft Exclusion does not give a
“reasonable meaning” to both the severability clause and the exclusionary
clause.     The Aiellos’ interpretation of the policy would rewrite a
homeowners’ insurance policy, with a broad Watercraft Exclusion and a
few narrow exceptions, into a policy with expanded watercraft liability,
where the narrow exception applied only to the boat owner. Unlike the
situation in Adams, where the parents were sued for their own negligence,
there is no logical reason why a boat owner in this case should be treated
differently than the other insureds under the policy. Unlike the situation
in Adams, the Aiellos are not urging this court to adopt the “most plausible
interpretation” of the policy. Id. at 1057.

   Although an ambiguous insurance policy provision must be construed
in favor of coverage, ambiguity arises only where the contested “policy
language is susceptible to more than one reasonable interpretation, one
providing coverage and the other limiting coverage.” Swire Pac. Holdings,
845 So. 2d at 165 (emphasis added). Here, the severability clause does
not render the Watercraft Exclusion ambiguous, as the Aiellos contend,
because the interpretation they advance is not reasonable.

   The interpretation of the policy the Aiellos advance contravenes the
well-established principles that an insurance policy must be construed as
a whole and in consideration of the purpose and expectations of
homeowners’ insurance the parties bargained for. See State Farm Fire &
Cas. Ins. Co. v. Deni Assocs. of Fla., Inc., 678 So. 2d 397, 401 (Fla. 4th DCA
1996) (“Insurance contracts are construed in accordance with the plain
language of the polices as bargained for by the parties.”) (quoting
Prudential Prop. & Cas. Ins. Co. v. Swindal, 622 So. 2d 467, 470 (Fla.
1993)).

    The Aiellos’ approach to the policy wields the severability clause to
rewrite the subsection (1)(d) exclusion so that coverage depends not on the
characteristics of the vessel involved in the loss, but on the insured who
is seeking coverage. That exclusion reads:

      (d) One or more outboard engines or motors with more than
      25 total horsepower if the outboard engine or motor is not
      owned by an “insured”;

                                      7
The Aiellos want to rewrite the exclusion by adding the language in bold
below:

      d) One or more outboard engines or motors with more than 25
      total horsepower if the outboard engine or motor is not owned
      by the insured who is seeking coverage.

However, we may not “rewrite contracts, add meaning that is not present,
or otherwise reach results contrary to the intentions of the parties.”
Intervest Constr. of Jax, Inc. v. Gen. Fid. Ins. Co., 133 So. 3d 494, 497 (Fla.
2014).

   The Aiellos also rely upon Taylor v. Admiral Ins. Co., 187 So. 3d 258
(Fla. 3d DCA 2016), and Shelby Mutual Ins. Co. v. Schuitema, 183 So. 2d
571 (Fla. 4th DCA 1966). Both cases are distinguishable because they
involve different policy language than that at issue in this case.

    Unlike Taylor, in this case, there is no language providing that coverage
is determined “[a]s if each named insured were the only Named Insured,”
and “[s]eparately to each insured against whom claim is made or ‘suit’ is
brought.” 187 So. 3d at 260. Additionally, different than Schuitema, here
there is no language further defining “insured” as having several meanings
rather than a collective meaning. 183 So. 2d at 572. Thus, while the
separation of insureds/severability of interests provisions in Taylor and
Schuitema specifically mandated that each insured sought to be held liable
should be treated as “the” sole “insured” for the purpose of determining
coverage, the same is not true here.

    Furthermore, unlike in Schuitema, the Watercraft Exclusion and
severability clause at issue in this case use the term “an insured” rather
than “the insured.” Courts have repeatedly recognized that “an insured”
and “the insured” are distinct and have separate meanings; “an” means
“any” and “the” means a specific insured. See, e.g., Retreat at Port of the
Islands, LLC v. Port of the Islands Resort Hotel Condo. Ass’n, 181 So. 3d
531, 533 (Fla. 2d DCA 2015) (“Linguistically, ‘a’ refers to ‘any or each’ of a
type when used with a subsequent restrictive modifier.”); United States v.
Alabama, 778 F.3d 926, 932 (11th Cir. 2015) (“In common terms, when ‘a’
or ‘an’ is followed by a restrictive clause or modifier, this typically signals
that the article is being used as a synonym for either ‘any’ or ‘one.’”); Golf
Scoring Sys. Unlimited, Inc. v. Remedio, 877 So. 2d 827, 829 (Fla. 4th DCA
2004) (“‘The’ is a definite article ‘used as a function word with a noun
modified by an adjective or by an attributive noun to limit the application
of the modified noun to that specified by the adjective or the attributive


                                      8
noun’ . . . . As such, ‘the’ limits that to which it refers to only one, to the
exclusion of all others.”).

    Here, the Watercraft Exclusion establishes a well-defined scheme for
limited coverage of certain boating accidents in a homeowners’ policy. This
is a sensible scheme because a homeowner who owns a boat is more likely
to be involved in a boating accident than a homeowner who does not own
a boat and who may occasionally rent or borrow a boat. Coverage of boats
“not owned by an insured” is a limited form of risk appropriate to include
in a homeowner’s policy. It is unlikely that parties to a policy would
include clauses in a policy allowing boating claims under narrow
circumstances, but intend those exclusions to apply to one family member,
while having no impact on other family members who are also insureds
under the policy. See Cal. Cas. Ins. Co. v. Northland Ins. Co., 56 Cal. Rptr.
2d 434, 442 (Cal. Ct. App. 1996).

                                 Conclusion

   Because we find that the Watercraft Exclusion precluded coverage in
this case, we decline to reach the issue of whether coverage was also
precluded under the “Criminal or Illegal Activity Exclusion” in the policy.

   Affirmed.

KUNTZ and ARTAU, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      9